DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a wireless communication device for transmitting and receiving a communication signal, the wireless communication device comprising: a base material; an antenna pattern disposed on the base material; and a feeder circuit connected to the antenna pattern, wherein the antenna pattern comprises a line width at a harmonic current concentration portion where a current is higher than another portion of the antenna pattern at a frequency of harmonic resonance higher than a resonance frequency at a frequency of the communication signal, and wherein the line width at the harmonic current concentration portion is narrower than a line width at the other portion of the antenna pattern, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-11 are also allowed as being dependent on claim 1.  
In regards to claim 12, the prior art does not disclose of a wireless communication device for transmitting and receiving a communication signal, the wireless communication device comprising: a base material; a feeder circuit disposed on the base material; and an antenna pattern disposed on the base material and extending from the feeder circuit towards a side of the base material, wherein the antenna pattern comprises a line pattern with at least one wide portion and at least one narrow portion, with the at least one wide portion having a larger line width than the at least one narrow portion, and wherein the at least one narrow portion of the antenna pattern is disposed at a position on the base material, such that a current in the at least one narrow portion is higher than a current in the at least one wide portion when the antenna pattern resonates at a frequency of harmonic resonance higher than a resonance frequency of the communication signal, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 13-20 are also allowed as being dependent on claim 12.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844